Exhibit 10.19

ASSIGNMENT OF

LEASE

This Assignment of Lease (this “Assignment”) is made this 6th day of July, 2006,
to be effective as of August 1, 2006 (the “Effective Date”), by and between
Medallion Bank, a Utah industrial bank (“Medallion”), and Zerop Medical, LLC, a
Utah limited liability company (“Tenant”), and is consented and agreed to by
B-Line Holdings, L.C., a Utah limited liability company (“Landlord”).

WHEREAS, by an Agreement of Lease dated August 27, 2004, Landlord has leased the
space containing approximately 2,752 rentable square feet (“RSF”) (2,429 useable
square feet) (“USF”), known as Suite 520 (“Suite 520”) in the building located
at 11:00 East 6600 South, Salt Lake City, Utah, to Tenant (the “Original
Lease”), which lease was amended on February 7, 2005, when Tenant also leased
Suite 410 in the same building (“Suite 410”) (the “Lease”); and

WHEREAS, Tenant desires to no longer lease Suite 520 and Medallion desires to
assume Tenant’s obligations and rights under the Lease with respect to Suite
520, subject to the terms set forth herein.

NOW, THEREFORE, for and in consideration of the mutual entry into this
Assignment, the parties hereto do hereby act as follows;

1. Assignment. As of the Effective Date, Tenant hereby assigns to Medallion all
of Tenant’s rights under the Lease as they relate and only as they relate to
Suite 520 for the entire remaining Term of the Lease, August 31, 2009. For this
purpose, the Original Lease shall be deemed to contain all of the terms of the
Lease as they relate and only as they relate to Suite 520. Provided, however, on
the Effective Date, Landlord shall either give Tenant credit, reimburse or a
combination of the two an amount equal to the Security Deposit being held by the
Landlord pursuant to the Lease attributable to Suite 520, Four Thousand Five
Hundred Eighty-six and 67/100 Dollars ($4,586.67) (the “Medallion Security
Deposit”). As a result, Medallion shall have no Security Deposit with respect to
Suite 520 and the remaining Security Deposit being held by the Landlord as a
result of the Lease shall only be applied towards Suite 410 and Tenant’s
obligations regarding said Suite 410.

2. Assumption. As of the Effective Date, Medallion hereby assumes and promises
to timely perform all of Tenant’s obligations under the Lease as they relate and
only as they relate to Suite 520. For this purpose, the Original Lease shall be
deemed to contain all of the terms of the Lease as they relate and only as they
relate to Suite 520. Thus, Medallion promises to pay to Landlord the Base Rent,
as such term is defined in the Lease, at the applicable rentable square foot
rate, for the 2,752 RSF as follows:

 

LEASE YEAR

   BASE RENTAL
RATE      ANNUAL
BASE RENT      MONTHLY
INSTALLMENT  

Effective Date-8/31/06

   $ 18.50 per RSF/yr.      $ 50,912.00      $ 4,242.67  

9/1/06-8/31/07

   $ 19.00 per RSF/yr.      $ 52,288.00      $ 4,357.33  

9/1/07-8/31/08

   $ 19.50 per RSF/yr.      $ 53,664.00      $ 4,472.00  

9/1/08-8/31/09

   $ 20.00 per RSF/yr      $ 55,040.00      $ 4,586.67  



--------------------------------------------------------------------------------

3. Tenant’s Percentage. As a result of the above, Medallion’s Tenant’s
Percentage, as such term is used in the Lease, shall be 4.17% (2,752 / 65,983
total rentable square feet).

4. Tenant Improvements. The Lease’s requirement to repay a pro-rata portion of
the tenant improvement allowance extended by Landlord pursuant to the Lease
shall only be applied to the termination of the Lease with respect to the
termination of the Lease with respect to Suite 410 and shall not be triggered by
this Assignment.

5. Parking. As a result of the above Assignment, Medallion shall have the right
to use up to eight (8) non-reserved parking spaces in the Building’s parking,
with the remaining nine (9) spaces under the Lease available to Tenant.

6. Improvements. Medallion contemplates that it will have a desire to make some
minor improvements to Suite 520. Medallion shall obtain Landlord’s approval for
all such improvements as provided for in the Lease. Landlord shall not provide
any allowance or assistance with respect to such improvements.

7. Ratification. As amended herein, the parties hereby ratify the Lease and
acknowledge that the Lease is in full force and effect.

8. Landlord. Landlord hereby accepts the above assignment and assumption and
hereby releases Tenant from any and all obligations under the Lease as they
relate and only as they relate to Suite 520.

9. Attorney Fees. Medallion and Tenant shall each reimburse Landlord for 50% of
the cost of preparing this Assignment by paying directly to Landlord’s counsel
for such cost.

10. Option to Renew. Provided Medallion is not then in default of any terms and
conditions of this Assignment and the Lease, Medallion shall have one (1) option
to extend the Term for an additional five (5) years for such Rent as the parties
shall at that time negotiate. Medallion shall give Landlord at least 60 day
written notice of its desire to exercise this option. The parties shall during
the next succeeding 30 days negotiate the amount of the rent to be paid for the
extended Term. In the event the parties are unable to negotiate such Rent for
the extended period, then the Term shall not be extended and the Lease shall
terminate as herein otherwise provided.

11. No Brokers. No party has agreed to pay any fee or commission to any agent,
broker, finder or other person for or on account of services rendered as a
broker or finder in connection with this Assignment or the transactions
contemplated hereby that would give rise to any valid claim by another party
hereto for any brokerage commission or finder’s fee or like payment.

12. Entire Agreement. This Assignment and the Original Lease contains the entire
agreement among the parties with respect to Suite 520 and such agreement may
only be modified or amended by a written agreement between Medallion and
Landlord. This Assignment does not, however, modify or amend Medallion’s other
lease agreement with Landlord or Tenant’s remaining obligations under the Lease
with respect to Suite 410.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Assignment to be duly executed
by their authorized representatives.

 

LANDLORD: B-Line Holdings, L.C.

By:  

LOGO [g643263gra1.jpg]

     

Its: Manager TENANT:   Zerop Medical, LLC

By:

Its:

 

     LOGO [g643263new.jpg]

     

CEO

MEDALLION: Medallion Bank

By:  

LOGO [g643263gr3.jpg]

     

Its:   President/CEO

 

3